DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-4, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (US 2017/0208619 A1), hereinafter “Yang” in view of CILI et al. (US 2014/03.01373 A1), hereinafter “CILI” .
Claims 1, 11, and 19:
Regarding claim 1, Yang teaches, ‘a method of wireless communication performed by a user equipment (UE)’ (Yang: Clm. 1, “A method of wireless communication”), comprising: 
‘identifying, based at least in part a determination to transmit one or more packets’ (Clm. 1, “determining whether data arrives in a buffer of a UE (user equipment)”; arrival of data may trigger transmission of packets), ‘a scheduling request (SR) occasion in which to transmit an SR for uplink resources to transmit the one or more packets, the SR occasion occurring prior to a start of a connected discontinuous reception (CDRX) on duration of the UE’ (Clm. 1, “scheduling request occasion falls into a C-DRX off period (connected discontinuous reception off period)”; see also Fig. 9, step 902).
Yang teaches, ‘determining whether the SR occasion occurs within a threshold amount of time prior to the start of the CDRX on duration of the UE’ (implied by disclosures in Yang: [0061], “the UE adjusts the sending of the scheduling request based on a remaining duration of the C-DRX off period” (lines 1-3), and “when the remaining duration (e.g., remaining sleep time) of the C-DRX off period is below a threshold” (lines 4-6)). 
Yang however fails to teach, ‘transmitting the SR in the SR occasion based at least in part on the determination of whether the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE’.
(CILI: Clm. 1, “determining a next-scheduled active time based on parameters associated with the C-DRX mode”; Clm. 18, “determining a next-Scheduled active time comprises identifying a next-scheduled OnDuration time within the C-DRX”; see also Fig. 4C, step 454, “Identify a next-scheduled OnDuration time (t.On Duration) that will occur in C-DRX mode”); and 
For transmission of SR, CILI discloses, “if the data request is tagged as a low-priority data request, delaying a scheduling request from being issued until a time that is Substantially proximate to a time at which a next-scheduled activity time occurs based on the C-DRX mode” (CILI: Clm. 12).
A person of ordinary skill would be motivated to equate the “substantially proximate” time to a threshold value by giving it a quantitative measure to facilitate decision making. The disclosure by CILI above implies sending of scheduling request in the “substantially proximate” or threshold time before the “on duration” time. 
Once a threshold or proximity is decided, a person of ordinary skill in the art would also transmit the scheduling request if it happens in the threshold period.
Thus, disclosure by CILI as modified above would teach the claim element, ‘transmitting the SR in the SR occasion based at least in part on the determination of whether the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE’.
CILI is an analogous prior art teaching method and system for scheduling application-generated data requests in discontinuous reception (DRX) mode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of CILI with that of Yang, to achieve some compromise of power saving (by delaying schedule request) and reduce latency (by transmitting data within some threshold) for use of low priority data, as described by CILI, “low-priority data requests - such as those generated by back ground applications that are infrequently accessed by the user - are handled according to the new techniques described herein, which involve delaying the data request from being carried out by the baseband until particular points within the DRX mode are reached” ([0004], lines 13-18).
	Claim 11 is for a user equipment performing method of claim 1. Yang teaches memory and processor (see Yang: Fig. 5) to perform communication.
	The claim is a change in category with respect to claim 1. Claim elements have been discussed above in claim 1. Claim is rejected based on rejection of claim 1.
	Claim 19 is for a non-transitory computer-readable medium. Yang discloses “a non-transitory computer-readable storage medium having non-transitory program code recorded thereon” ([0009], lines 1-3). The claim is a change in category with respect to claim 1. Claim elements have been discussed above in claim 1. Claim is rejected based on rejection of claim 1.

Claims 3 and 13:
Regarding claim 3, combination of Yang and CILI teaches the method of claim 1 (discussed above), wherein determining whether the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE comprises: 
‘determining that the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE’ (Clm. 1, “scheduling request occasion falls into a C-DRX off period (connected discontinuous reception off period)”; see also Fig. 9, step 902); and 
As discussed above in claim 1, combination of Yang and CILI teaches, ‘wherein transmitting the SR in the SR occasion based at least in part on whether the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE comprises: transmitting the SR in the SR occasion based at least in part on the determination that the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE’  based on the teachings by Yang as discussed above in claim 1 and teachings of CILI (discussed above):
CILI: Clm. 1, “determining a next-scheduled active time based on parameters associated with the C-DRX mode”; Clm. 18, “determining a next-Scheduled active time comprises identifying a next-scheduled OnDuration time within the C-DRX”; see also Fig. 4C, step 454, “Identify a next-scheduled OnDuration time (t.On Duration) that will occur in C-DRX mode”, and
“if the data request is tagged as a low-priority data request, delaying a scheduling request from being issued until a time that is Substantially proximate to a time at which a next-scheduled activity time occurs based on the C-DRX mode” (CILI: Clm. 12),
by equating substantially proximate of the teaching by CILI to a threshold value as per the claim and discussed above in claim 1.
	Claim 13 is for an UE of claim 11 implementing method of claim 3. Combination of Yang and CILI teaches the methods of claim 3 as discussed above.
The claim is a change in category with respect to claim 3. Claim elements are discussed above in claim 3. Claim is rejected based on rejection of claim 3.

Regarding claim 4, combination of Yang and CILI teaches the method of claim 1 (discussed above).
Yang teaches, ‘wherein determining whether the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE comprises: determining that the SR occasion does not occur within the threshold amount of time prior to the start of the CDRX on duration of the UE; and wherein transmitting the SR in the SR occasion based at least in part on whether the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE comprises: 
‘refraining from transmitting the SR in the SR occasion’ (Yang: [0057], lines 1-6, When the UE determines that the serving base station supports uplink pre-scheduling, the UE adjusts ( e.g., delays) sending the scheduling request. For example, in a next C-DRX on period, a serving cell (e.g., LTE cell) may allocate an uplink grant without receiving a scheduling request from the UE”) 
‘based at least in part on the determination that the SR occasion does not occur within the threshold amount of time prior to the start of the CDRX on duration of the UE’ (As per discussion above in claim 1, if SR occasion falls within the threshold amount of time, SR is transmitted and obviously, if it does not fall within the threshold amount of time, SR is not transmitted). 
	






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Yang and CILI as applied to claim 1 above, and further in view of Voigt et al. (WO 2016/029933), hereinafter “Voigt”.
Regarding claim 2, combination of Yang and CILI teaches ‘the method of claim 1’ (discussed above).
Though Yang teaches ‘wherein an SR occasion periodicity, configured for the UE’ (periodicity of uplink (UL) prescheduling for periodic uplink prescheduling (Yang: Clm. 1)), combination of Yang and CILI however does not expressly disclose that the periodicity ‘comprises: a 10 millisecond periodicity, or a 20 millisecond periodicity’.
Voigt in the same field of endeavor teaches, periodicity ‘comprises a 10 millisecond periodicity’ (Voigt: Pg. 2, lines 9-11, “When the UE 10 has been assigned dedicated resources for sending scheduling requests this means that the UE 10 has a periodic opportunity to send a scheduling request. In the present example a periodicity of 10 ms is assumed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Voigt with that of Yang and CILI to define a period based on a frame duration of 10 ms or a multiple of it motivated by the use of frame and subframe . 








Claims 5-8, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yang and CILI as applied to claim 1 above, and further in view of Loehr et al. (US 10,271,347 B2), hereinafter “Loehr”.
Claims 5, 14, and 20:
Regarding claim 5, combination of Yang and CILI teaches the method of claim 4 (discussed above).
Combination of Yang and CILI teaches, ‘wherein the SR occasion is a first SR occasion; and 
wherein the method further comprises: identifying, based at least in part on refraining from transmitting the SR in the first SR occasion’ (discussed above in claim 4).
Though Yang teaches transmission of SR in C-DRX on period, “After the UE transitions into the C-DRX on period, the UE sends a scheduling request”; the disclosure implies that if SR occasion happens in the C-DRC on period, SR will be transmitted (Yang: [0051], lines 5-7), it does not expressly teach transmission of SR if SR occasion falls in the C-DRX-on period.
Loehr in the same field of endeavor teaches sending of SR if the SR occasion falls in the C-DRX on period and thus teaching the claim element,
‘determining whether the second SR occasion occurs during the CDRX on duration of the UE; and transmitting the SR in the second SR occasion based at least in part on the determination of whether the second SR occasion occurs during the CDRX on duration of the UE’ (Loehr: Col. 31, lines 16-18, “the UE may be configured to only be able to use those scheduling request occasions which fall within the On-Duration period (s)”; determination of whether the second SR occasion occurs during the CDRX on duration is implied).
“the transmission of the SR occurs at an SR occasion during an On-Duration or other Active Time of the DRX cycle of the UE. The same advantages are achieved, namely that the extra transition to Active Time just in connection with the triggered scheduling request is avoided, and thus power can be saved.” (Loehr: Col. 30, lines 32-37).
Claim 14 is for an UE of claim 13, implementing method of claim 5. Combination of Yang and CILI teaches the methods of claim 5 as discussed above.
The claim is a change in category with respect to claim 5. Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.
Claim 20 is for a non-transitory computer-readable medium of claim 19. The claim is a change in category with respect to claim 5. Claim elements have been discussed above in claim 5. Claim is rejected based on rejection of claim 5.

Claims 6 and 15:
Regarding claim 6, combination of Yang, CILI and Loehr teaches the method of claim 5 (discussed above).
Loehr teaches, ‘wherein determining whether the second SR occasion occurs during the CDRX on duration of the UE comprises: determining that the second SR occasion occurs during the CDRX on duration of the UE’ (discussed above in claim 5); and 
‘wherein transmitting the SR in the second SR occasion comprises: transmitting the SR in the second SR occasion based at least in part on the determination that the second SR occasion occurs during the CDRX on duration of the UE’ (discussed above in claim 5).
Claim 15 is for an UE of claim 14, implementing method of claim 6. Combination of Yang, CILI and Loehr teaches the methods of claim 6 as discussed above.
The claim is a change in category with respect to claim 6. Claim elements are discussed above in claim 6. Claim is rejected based on rejection of claim 6.

Claims 7 and 16:
Regarding claim 7, combination of Yang, CILI and Loehr teaches the method of claim 5 (discussed above).
Loehr teaches, ‘wherein determining whether the second SR occasion occurs during the CDRX on duration of the UE comprises: determining that the second SR occasion does not occur during the CDRX on duration of the UE; and wherein transmitting the SR in the second SR occasion comprises: refraining from transmitting the SR in the second SR occasion based at least in part on the determination that the second SR occasion does not occur during the CDRX on duration of the UE’.
The teaching of the claim elements by Loehr are implied based on Loehr teaching , “the UE may be configured to only be able to use those scheduling request occasions which fall within the On-Duration period (s)” (Col. 31, lines 16-18).  Therefore if ‘the second SR occasion does not occur during the CDRX on duration of the UE’, the UE will be ‘refraining from transmitting the SR in the second SR occasion based at least in part on the determination that the second SR occasion does not occur during the CDRX on duration of the UE’, as per the claim.
Claim 16 is for an UE of claim 14, implementing method of claim 7. Combination of Yang, CILI and Loehr teaches the methods of claim 7 as discussed above.
The claim is a change in category with respect to claim 7. Claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 7.
	
Claims 8 and 17:
Regarding claim 8, combination of Yang, CILI and Loehr teaches the method of claim 7 (discussed above).
Loehr teaches, method ‘further comprising: identifying, based at least in part on refraining from transmitting the SR in the second SR occasion’ (discussed above in claim 7). 
Though Yang. CILI or Loehr do not teach, ‘a third SR occasion that occurs after the second SR occasion’, the third occasion, may be broadly interpreted as the SR occasion in claim 1.
Based on the interpretation above, the claim, ‘determining whether the third SR occasion occurs within the threshold amount of time prior to another CDRX on duration in another CDRX cycle of the UE; and transmitting the SR in the third SR occasion based at least in part on the determination of whether the third SR occasion occurs within the threshold amount of time prior to the other CDRX on duration in the other CDRX cycle of the UE’ is rejected based on the rejection of claim 1.

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yang and CILI as applied to claim 1 above, and further in view of Lee et al. (US 2017/0055294 A1), hereinafter “Lee”.
Claims 9 and 18:
Regarding claim 9, combination of Yang and CILI teaches the method of claim 1 (discussed above).
Though combination of Yang and CILI does not expressly teach, method ‘further comprising: 
determining to transmit one or more packets based at least in part on receiving the one or more packets at a modem of the UE from an Internet protocol multimedia subsystem (IMS) layer of the UE’, it may be true for any kind of packet transmission in a packet network, e.g. VoIP or Voice of LTE calls as described in Yang ([0044).
‘threshold amount of time’, and discussed above in claim 1. Combination of Yang and CILI however do not teach, ‘packet offset time’ in the claim element, ‘wherein the one or more packets are received at the modem at a time prior to a starting time of the threshold amount of time based at least in part on an uplink packet offset time of the modem’.
Lee in the same field of endeavor, teaches about method and apparatus for transmitting scheduling request using contention-based resources in wireless communication system, and teaches about UE processing delay in tables 15-18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee with that of Yang and CILI so that account of processing delay is taken into account while transmitting scheduling request. 
When combined with the threshold time of the claim with the processing delay counted for, the sending of scheduling request would be just in time allowed for sending the request to the network.
 
Claim 18 is for an UE of claim 11, implementing method of claim 9. Combination of Yang, CILI and Lee teaches the methods of claim 9 as discussed above.
The claim is a change in category with respect to claim 9. Claim elements are discussed above in claim 9. Claim is rejected based on rejection of claim 9.

Regarding 10, combination of Yang, CILI and Lee teaches the method of claim 9 (discussed above). 
Though combination of Yang, CILI and Lee does not expressly teach, ‘wherein the uplink packet offset time of the modem is based at least in part on: an uplink processing parameter of the modem, a wake-up processing time of the modem, and a timing of the SR occasion’, it would have been obvious to one of ordinary skill in art to count thee above factors, among others, in calculating the offset.
‘wherein an indication of the uplink packet offset time, an indication of a downlink processing time, and an indication of a CDRX onDurationtimer value is provided from the modem to the IMS layer of the UE’ is obvious based on the fact that the packet is being sent from IMS layer to the modem for processing and IMS layer should know the delay involved and the onDurationtimer, when the scheduling request would be sent so that uplink grant is received in time for processing, as disclosed in above tables.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/029933 A1 teaches periodic uplink grant alignment in a cellular network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462